                                                         THE HONORABLE ROBERT S. LASNIK

 1
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8   NORTHWEST ADMINISTRATORS, INC.,                    Case No. C19-0913RSL

 9                     Plaintiff,

10          v.

11   UNIFIED GROCERS, INC., a California
     corporation,
12
                       Defendant.
13

14

15

16                                                  ORDER

17          Having reviewed the unopposed motion for extension of time to answer or otherwise

18   respond to the Complaint, the Court hereby GRANTS the motion and ORDERS that Unified

19   Grocers, Inc.’s deadline to answer or otherwise respond to the Complaint is extended until and

20   including August 7, 2019.

21
            IT IS SO ORDERED.
22
            Dated this 11th day of July, 2019.
23

24
                                                 A
                                                 Robert S. Lasnik
25
                                                 United States District Court
26
